          Case 1:19-cv-01381-NONE-SKO Document 8 Filed 05/12/20 Page 1 of 3


 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   JOSE REYMUNDO LEAL,                                  Case No. 1:19-cv-01381-NONE-SKO
 9                      Plaintiff,                        FINDINGS AND RECOMMENDATION
                                                          TO DISMISS WITH PREJUDICE FOR
10                                                        PLAINTIFF’S FAILURE TO COMPLY
             v.                                           WITH THE COURT'S ORDER AND
11                                                        FAILURE TO STATE A CLAIM
12   KINGS COUNTY SHERIFF, et al.,
                                                          (Docs. 1, 5, 7)
                        Defendants.
13                                                        TWENTY-ONE (21) DAY DEADLINE
14

15          Plaintiff, Jose Reymundo Leal, is a prisoner in the custody of Wasco State Prison. On
16 October 2, 2019, Plaintiff, proceeding pro se, filed a civil rights action pursuant to 42 U.S.C. § 1983

17 (“Section 1983”) against Defendants Kings County Sheriff, Kings County Probation, and

18 “Mazuka,” Probation Officer at Kings County Probation. (Doc. 1.) Plaintiff also filed an application

19 to proceed in forma pauperis pursuant to 28 U.S.C. § 1915, which was granted on October 7, 2019.

20 (Docs. 2, 3.)

21          On November 21, 2019, the undersigned issued a screening order finding that Plaintiff failed
22 to state any cognizable claims and granted Plaintiff twenty-one days leave to file an amended

23 complaint curing the pleading deficiencies identified in the order. (Doc. 5.) Although more than

24 the allowed time passed, Plaintiff failed to file an amended complaint or otherwise respond to the

25 Court’s screening order.

26          On February 7, 2020, an order issued for Plaintiff to show cause (“OSC”) within twenty-one
27 days why the action should not be dismissed for his failure to comply with the Court’s screening

28 order and for failure to state a claim. (Doc. 7.) Plaintiff was warned in both the screening order and
           Case 1:19-cv-01381-NONE-SKO Document 8 Filed 05/12/20 Page 2 of 3


 1 the OSC that the failure to comply with the Court's order would result in a recommendation to the

 2 presiding district judge of the dismissal of this action. (Id. See also Doc. 5.) Plaintiff has not yet

 3 filed any response.

 4          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of
 5 a party to comply with . . . any order of the Court may be grounds for the imposition by the Court

 6 of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110. See also

 7 Local Rule 183(a). “District courts have inherent power to control their dockets,” and in exercising

 8 that power, a court may impose sanctions, including dismissal of an action. Thompson v. Housing

 9 Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with

10 prejudice, based on a party’s failure to prosecute an action or failure to obey a court order, or failure

11 to comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

12 (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

13 Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court

14 order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute

15 and to comply with local rules).

16          Based on Plaintiff’s failure to comply with, or otherwise respond to, the screening order and
17 the OSC, there is no alternative but to dismiss the action for his failure to respond to/obey a court

18 order, failure to prosecute, and failure to state a cognizable claim.

19          Accordingly, it is HEREBY RECOMMENDED that this action be dismissed, with
20 prejudice, for Plaintiff’s failure to obey a court order, failure to prosecute this action, and failure to

21 state a cognizable claim.

22          These Findings and Recommendation will be submitted to the United States District Judge
23 assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l)(B). Within twenty-

24 one (21) days after being served with these Findings and Recommendation, Plaintiff may file

25 written objections with the Court. The document should be captioned “Objections to Magistrate

26 Judge’s Findings and Recommendation.” Plaintiff is advised that failure to file objections within
27 the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

28 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

                                                        2
          Case 1:19-cv-01381-NONE-SKO Document 8 Filed 05/12/20 Page 3 of 3


 1          The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at his address listed
 2 on the docket for this matter.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 12, 2020                                      /s/   Sheila K. Oberto            .
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
